DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wei et al. (US 2013/0112936 A1) (“Wei”).
Regarding claim 1, Wei teaches at least in figures 1-2I:
a bottom conductive electrode (105); 
an insulator region (106) communicatively coupled to the bottom conductive electrode (105), 
wherein a first portion (106a) of the insulator region (106) defines a filament region having a predetermined filament region shape (¶ 0048, where the shape of 106a defines the filament region, and the shape of 106a is predetermined with a shape), 
wherein a second portion (106b) of the insulator region does not include the filament region (¶ 0048, where the filament region is where filaments are formed and Wei teaches the filaments are formed in the second variable resistance layer or 106a. Further, per above the filament region is defined as the region containing 106a, and thus 106b does not have a filament region); and 
a top conductive electrode (107) communicatively coupled to the insulator region (106); 
wherein the predetermined filament region shape is configured to control filament formation not 
Regarding claims 2, and 10, Wei teaches at least in figures 1-2I:
wherein the filament region (106a) comprises an apex region (the pointy shape) comprising a first apex region sidewall and a second apex region sidewall (the pointy shape of 106a has a left and right side or first and second apex region which have sidewalls).
Regarding claims 3, and 11, Wei teaches at least in figures 1-2I:
wherein the first apex region sidewall intersects the second apex region sidewall at an angle that is less than about 90 degrees (see figure 1 where they join at less than 90 degrees).
Regarding claims 4, and 12, Wei teaches at least in figures 1-2I:
wherein the RSD is configured to, based on a voltage applied across the bottom conductive electrode and the top conductive electrode, form filaments in the insulator region (¶¶ 0012, and 0017, where according to Wei this is one of the purposes of the their invention).
Regarding claims 5, and 13, Wei teaches at least in figures 1-2I:
wherein the predetermined filament region shape further controls filament formation within the insulator region such that more than one half of the filaments formed in the insulator region are formed in the filament region (¶¶ 0017, and 48, as stated previously the purpose of the 106a and the shape of 106a and 105 is to form filaments in the second variable layer. As such the design of Wei teaches that one wants to control filament formation. Further, as shown throughout Wei one wants to control filament formation in 106a. Therefore, 106a will have more filaments formed in 106a than in 106b).
Regarding claims 6-7, and 14-15, Wei teaches at least in figures 1-2I:
wherein the metal oxide comprises a compound selected from the group consisting of HfO2, Ta205, and ZrO2 (¶ 0082).
Regarding claim 9, Wei teaches at least in figures 1-2I:
a bottom conductive electrode (103/105), 
wherein a portion of the bottom conductive electrode (103) is within a via (area surrounded by 104) formed in a fill material (104) of the IC structure (everything in this claim is part of the IC structure); 
an insulator region (106) communicatively coupled to the bottom conductive electrode (103/105), 
wherein a first portion (106a) of the insulator region (106) defines a filament region having a predetermined filament region shape (¶ 0048, where the shape of 106a defines the filament region, and the shape of 106a is predetermined with a shape), 
wherein a second portion (106b) of the insulator region does not include the filament region (¶ 0048, where the filament region is where filaments are formed and Wei teaches the filaments are formed in the second variable resistance layer or 106a. Further, per above the filament region is defined as the region containing 106a, and thus 106b does not have a filament region); and
a top conductive electrode (107) communicatively coupled to the insulator region (106); wherein the predetermined filament region shape is configured to control filament formation not within the insulator region such that a level of filament formation within the filament region is greater than a level of filament formation within the second portion of the insulator region (¶ 0048, as stated the filaments are formed in the second variable resistance layer 106a thus, any filaments formed in the device will be greater in 106a than in 106b),
wherein the predetermined filament region shape is configured to control filament formation within the insulator region such that a level of filament formation within the filament region is greater than a level of filament formation within the second portion of the insulator region (¶¶ 0017, and 48, as stated previously the purpose of the 106a and the shape of 106a and 105 is to form filaments in the second variable layer. As such the design of Wei teaches that one wants to control filament formation. Further, as shown throughout Wei one wants to control filament formation in 106a. Therefore, 106a will have more filaments formed in 106a than in 106b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wei, in view of Trinh et al. (US 2017/0141300 A1) (“Trinh”).
Regarding claims 8, and 16, Wei does not teach:
wherein the insulator region further comprises a reactive electrode.

Trinh teaches at least in figure 3:
That the electrode of can include a capping layer.
Trinh teaches the electrode 304 is made of TiN, Pt, Tan, etc, ¶ 0034, and the capping layer 306 is made of Ti, Hf, Al, Ta, etc, ¶ 0034.
It would have been obvious to one of ordinary skill in the art to add a capping layer to the device of Wei as this would add an oxygen reservoir to allow oxygen ions to migrate back to the conductive filament. ¶ 0024. The addition of the capping layer between Wei’s 105 and 106a is the reactive electrode. 





Response to Arguments
Applicant's arguments filed December 7, 2021 are moot because they do not apply to any of the references used in the rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822